Citation Nr: 0901656	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative disc disease (DDD) of C5-
C6, C6-C7.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran's claim was certified on appeal to the Board in 
December 2005.  His representative submitted additional 
medical evidence to the RO in February 2006 that was received 
at the Board in September 2006.  Although the veteran did 
submit a waiver of consideration of the evidence by the 
agency of original jurisdiction (AOJ), because the case is 
being remanded, the AOJ will have an opportunity to consider 
the evidence in the first instance.  See 38 C.F.R. §§ 19.37, 
20.1304 (2008).

The medical evidence consisted of a letter that was written 
to the veteran's employers.  The letter advised that the 
veteran was permanently disabled and not expected to return 
to work as a physician assistant.  

The Board notes that the veteran was denied entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU) by way of a rating decision dated in 
September 2004.  He did not disagree with the denial.

Although the latest letter did not directly relate the 
veteran's inability to work to his service-connected 
disabilities, the Board construes the letter as a new claim 
for entitlement to a TDIU rating.  As the issue has not yet 
been developed or certified on appeal it is referred to the 
RO for such further development as may be necessary.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

The veteran submitted his current claim for a disability 
rating in excess of 20 percent for service-connected DDD of 
C5-C6, C6-C7 in April 2004.  He was afforded a VA examination 
in June 2004.  His claim was denied in September 2004.

The veteran disagreed with the denial of his claim in March 
2005.  He asserted that the examination was inadequate.  He 
further asserted that the VA examiner reported a range of 
motion on the examination report but failed to conduct such 
an examination.  He also said the examiner failed to conduct 
any type of neurological examination.  He has requested that 
he be furnished another VA examination to properly assess the 
status of his disability.

In light of the veteran's statements and the fact that his 
last VA examination was in June 2004, a new examination is 
required.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The veteran has also submitted private treatment records in 
support of his claim.  In that regard, the most recent 
clinical entry is dated in March 2004.  He submitted evidence 
of the results of a magnetic resonance imaging (MRI) from 
February 2005 but did not submit any accompanying clinical 
records relating to the need for, and evaluation of the MRI.  
The veteran should be asked to submit updated private 
treatment records.

As noted in the Introduction, the veteran submitted 
additional medical evidence in the form of a letter from 
"Dr. N. Camperlengo."  The letter was written to the 
veteran's employers and advised that the veteran was 
permanently disabled and not expected to return to work as a 
physician assistant.  The letter did not identify 
Dr. Camperlengo in any way, such as a medical doctor, or 
doctor of osteopathy.  Further, the letter is written on a 
blank sheet of paper with no information as to the location 
or specialty of Dr. Camperlengo.  Further, there is no 
indication that Dr. Camperlengo has treated the veteran for 
any disorder.

On remand the veteran should be asked to identify Dr. 
Camperlengo, his qualifications, and his relationship to the 
veteran.  The veteran should be asked to provide any 
pertinent treatment records from Dr. Camperlengo or to 
authorize the RO to obtain them.  Further, the veteran should 
be advised to have Dr. Camperlengo submit an updated 
statement that references exactly what disabilities were 
considered to impair the veteran and why.  As the statement 
stands now, it is of little probative value as it does not 
provide that the veteran's status is related to any service-
connected disability.  Further, it does not provide any basis 
for a bare conclusion.  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) set forth specific Veterans Claims Assistance 
Act of 2000 notification requirements for increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The veteran has been provided a VCAA notice letter in June 
2004.  However, this was prior to the decision and he has not 
been afforded the notice addressed by the Court in Vazquez.  
Specifically, he has not been advised to provide evidence of 
the effect that the worsening of his disability has on his 
employment and daily life.  Also, he has not been provided 
notice that includes the applicable diagnostic codes used to 
evaluate his claim.  Appropriate notice must be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) are fully 
complied with and satisfied for the issue 
on appeal.  See also 38 C.F.R. § 3.159 
(2008).  The notice required by Vazquez, 
as discussed, should be included.  In 
addition, the veteran should be provided 
with the notice required by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the veteran 
that are not already of record.  

3.  The veteran should be advised to 
provide additional information on Dr. 
Camperlengo such as his status, i.e. 
medical doctor, his location, how he 
knows the veteran, what was his opinion 
was based on.  The veteran should also be 
advised to have Dr. Camperlengo provide 
an updated statement wherein he sets 
forth the basis for his opinion, 
specifically what medical conditions were 
considered in arriving at the opinion 
that the veteran was permanently 
disabled.

4.  The veteran should be afforded a VA 
examination to assess the status of his 
service-connected cervical spine 
disability.  The examiner should 
specifically address whether there is any 
neurological impairment associated with 
the service-connected disability and, if 
so, which extremity or extremities are 
affected.  If found, the extent of 
neurological impairment should be fully 
assessed and described in the examination 
report.

5.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issue on appeal.  
This should include consideration of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2008).  If any benefit 
sought is not granted, the veteran, and 
his representative, must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


